Citation Nr: 1505466	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for meningioma (claimed as a brain tumor).  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a laceration of the left frontal scalp.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active service from April 1986 to August 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ) at the Board in Washington, D.C. in November 2010.  The transcript of the hearing has been associated with the claims file and has been reviewed.  

This appeal was remanded to the Agency of Original Jurisdiction (AOJ) in June 2011 for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A November 2012 rating decision assigned a 10 percent rating to the service-connected left frontal scalp scar as a residual of a laceration from January 20, 2009.  The grant of 10 percent ratings did not constitute a full grant of the benefits sought; therefore, this increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2013, additional evidence was associated with the claims file.  The Veteran and his representative have submitted a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  

The issue of entitlement to a disability rating in excess of 10 percent for residuals of a laceration of the left frontal scalp is addressed in the REMAND portion of the decision and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  In March 1987 in service, the Veteran sustained a 3-centimeter laceration in his superior scalp after being hit on the head with a metal bar while working.  He did not experience loss of consciousness, dizziness, nausea or fatigue.  

2.  The Veteran does not have a current diagnosis of residuals of a traumatic brain injury.  

3.  Left temporoparietal meningioma did not manifest during the Veteran's active service and in fact first manifested many years after service.  The left temporoparietal meningioma and any residual disability due to the resection and treatment of the meningioma are not etiologically related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of a traumatic brain injury are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for the establishment of service connection for left temporoparietal meningioma and any residual disability due to the resection and treatment of the meningioma are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has met its duty to notify for the service connection claims adjudicated herein.  See the February 2009, September 2009, and July 2011 letters.  Moreover, neither the Veteran, nor his representative, has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, any timing defect of these letters was cured by the AOJ's subsequent readjudication of the appeal and issuance of a supplemental statement of the case (SSOC), most recently in November 2012.  Thus, adjudication of these service connection claims at this time is warranted. 

Furthermore, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records and private treatment records identified by the Veteran have been associated with his claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the service connection issues adjudicated herein.  

The Veteran was afforded VA examinations in 2011 and 2012 and medical opinions were obtained as to the nature and extent of the claimed traumatic brain injury and the etiology of the meningioma and whether the meningioma was related to the injury in service.  The examinations were conducted by medical professionals and were based upon a solicitation of history and symptomatology from the Veteran, a thorough review of the medical history and records, and a thorough examination of the Veteran.  The medical opinions were rendered after review of the claims folder and medical history.  The examination reports and medical opinions are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In January 2013, the Veteran argued that the VA examinations and medical opinions were inadequate because a CT scan and MRI of the brain were not performed to determine whether the tumor was the result of the head injury.  The Board notes that it is clear from the VA examination reports that the VA examiner reviewed the Veteran's medical records and that such records included multiple CT scan and MRI reports of the head and brain.  It is also clear from the VA examination reports that the VA examiner considered these reports in connection with rendering the medical opinion.  The medical opinions were rendered after review of the claims folder and medical history.  The Board finds that the examination reports and medical opinions are accurate and fully descriptive and the Veteran has been afforded an adequate examination.  

In September 2013, the Veteran argued that the VA neurologist was not present for the first half of the September 2012 VA traumatic brain injury examination and that the examination was conducted in part by a first year medical student.  The Board finds that the mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the November 2010 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

Accordingly, the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the service connection claims adjudicated herein. 

2.  Service Connection:  Legal Authority and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the decision of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In the current appeal, the Veteran asserts that he has traumatic brain injury and left temporoparietal meningioma due to an injury in service when he sustained a laceration to the scalp.  The Veteran alleges that the in-service head injury in March 1987 caused traumatic brain injury and contributed to the development of meningioma many years later.  His primary contention is that the blunt force trauma caused greater injury than just his service-connected scalp laceration and that a subsequent episode of nausea and vomiting he exhibited in April 1987, was actually the early manifestation of traumatic brain injury, but was misdiagnosed as gastroenteritis.  He has supported his argument with excerpts from various informational booklets, medical journals, and articles printed from the Internet regarding the known and possible causes of brain tumors, particularly from head injuries, as well as the signs and symptoms of traumatic brain injury which include vomiting.  See the November 2010 Board Hearing Transcript and statements submitted by the Veteran.  

Based upon a review of the record, the Board finds the weight of the competent and credible evidence shows that the left temporoparietal meningioma did not manifest in service and is not otherwise related to injury, disease or other event in active service including the scalp laceration and head injury in service.  The Board finds the weight of the competent and credible evidence shows that traumatic brain injury was not diagnosed in service and that the Veteran does not have a current diagnosis of residuals of a traumatic brain injury.  

Service treatment records show that in March 1987, the Veteran was treated for a scalp laceration after being hit on the head with a metal bar while working.  He did not experience loss of consciousness, dizziness, nausea or fatigue.  He sustained a 3-centimeter laceration in superior scalp, which was closed with 4 sutures.  Physical examination shows that the pupils were equal and reactive.  There was no sign of drainage from the ears or nose.  The Veteran was alert and reactive.  The Veteran was instructed to return to the clinic the next morning for follow-up.  He was instructed not to operate dangerous equipment for three days.  The next morning, the suture was checked, and there was no evidence of infection.  The Veteran indicated that he felt well.  Six days later, the sutures were removed.  The wound was intact and healing well.  

A March 1987 Chapter 13 examination report indicates that the Veteran denied having dizziness, severe headaches, eye trouble, a head injury or periods of unconsciousness.  In April 1987, the Veteran was evaluated for complaints of acid indigestion and vomiting which were attributed to viral gastroenteritis.  It was noted that the Veteran had been vomiting 6 or 7 times and he had diarrhea one times.  The assessment was probable viral gastroenteritis.  The service treatment records do not show any clinical findings or diagnosis of traumatic brain injury or meningioma.  The Veteran separated from service in August 1989.  

The Veteran was afforded a VA examination in July 1990.  It was noted that the Veteran had cut his head when he was hit by a bar and he had four stitches in 1987; he had no symptoms at that time.  Physical examination of the head was normal except for lip scars for repair of a hare lip.  Neurological examination was normal.  The Veteran was oriented to time, place, and person.  The July 1990 VA examination report does not show any clinical findings or diagnosis of traumatic brain injury or meningioma.

The meningioma was first diagnosed and treated in February 2006, approximately 15 years after service separation.  Private medical records show that left temporoparietal meningioma was diagnosed in February 2006.  The Veteran had a six month history of visual flashes with a recent increase in headaches.  Ophthalmologic examination showed papilledema.  A CT scan revealed a left parieto-occipital mass.  In February 2006, the Veteran underwent a left temporoparietal craniotomy with resection of the meningioma using an intraoperative ultrasound.  See the February 2006 operation record and consultation report from Dr. Grundmeyer III.  The left parietal meningioma was not malignant.  See the January 2007 Chalmers Canter Treatment Center record.   

Records from the Abay Neuroscience Center dated in March 2006 and April 2006 indicate that the Veteran reported having increasing vision problems, blurry vision, problems focusing when reading, and headaches with photosensitivity.  The impression was status post craniotomy with some residual tumor that may be involving the transverse sinus causing obstruction.  

The Veteran was examined by Dr. Mallonee at the Hutchison Clinic in April 2006.  The assessment was status post left parietal meningioma removal with possible residual visual scotoma, headaches, and head pain following the above.  It was noted that the Veteran had no obvious cognitive motor or sensory deficits.  The Veteran was started on medication to treat the headaches.  He was started on Depakote in May 2006 and the headaches were much improved.  See the treatment records dated in April and May 2006.  An October 2006 record indicates that the Veteran had occasional headaches and was doing well on Depakote.   

A December 2006 report from Dr. Pollack, neurosurgeon, Kansas University Neurology Surgery Association indicates that the Veteran sought a fourth medical opinion as to his symptoms and treatment status post the February 2006 craniotomy and resection of the meningioma.  It was noted that a few months after the surgery, the Veteran had developed headaches and the headaches increased.  He currently had severe occipito-parietal headaches on the left.  The headaches were described as a 5 to 8 out of 10, the headaches were sharp and stabbing, and he had headaches 6 or 7 times a day.  Treatment options for the atypical meningioma were discussed.  

Records from the Chalmers Cancer Treatment Center dated in January 2007 indicate that the diagnosis was recurrent atypical meningioma.  It was noted that the suspected venous occlusion and transient ischemic attack-like symptoms were not easily understood in context of the recurrent meningioma and other etiologies were discussed.  The medical team was unsure if the mass was causing all of the Veteran's symptoms.  The assessment was recurrent atypical meningioma and no malignant features ever identified.  The consensus was that the best option was to proceed with radiation therapy.  See the January 2007 records from Chalmers Cancer Treatment Center dated in January 2007 and reports from Dr. Braun, radiation oncologist.  

Records show that the Veteran underwent radiation treatment from February 2007 to April 2007.  Records show that not long after the radiation treatment, the Veteran improved neurologically but he developed significant nausea.  In June 2007, the Veteran was taken off the Depakote and his nausea improved.  In October 2007, he was referred to a gastrointestinal specialist for symptoms of nausea.  It was noted that the nausea may not be due to the tumor.  See the records and reports from Dr. Braun dated from April 2007 to June 2007, and records from Dr. Mallonee and Dr. Garcia dated from February 2007 to December 2007.  
Hospital records from Hutchinson Hospital indicate that the Veteran was admitted to the emergency room in December 2007 after developing an altered mental state that did not resolve after medication changes.  The Veteran was discharged five days later, and the discharge diagnosis was partial complex seizure secondary to generalization, acute confusional state, and left parietal meningioma.   

Records from Dr. Mallonee dated in December 2007 indicate that the Veteran had scotomata followed by headaches and confusion two times in the last two weeks.  Examination was normal.  Dr. Mallonee suspected that it was maybe an early migraine.  He was not sure if it was as seizure or a complicated migraine.  In January 2008, the Veteran was started on Keppra.  An August 2008 record notes that the Veteran was not having as many spells and was on Keppra.  

A November 2008 Social Security Administration (SSA) psychological evaluation report shows an Axis I diagnosis of cognitive disorder and memory impairment.  The Veteran was granted SSA disability benefits from December 2007 due to the cognitive disorder and memory impairment status post the brain surgery and left occipital meningioma resection.  See the December 2008 SSA decision.  

A January 2009 consultation report from Dr. Pollack, neurosurgeon, indicates that there have been no changes to the residuals left sided tentorial meningioma and if anything, it appears to be slightly smaller.  It was noted that the Veteran had no significant problems with seizure or confusion in the over a year but the Veteran continued to have nausea and increased depressed mood.  The neurosurgeon recommended that the Veteran undergo MRIs of the brain every six months.  

A February 2009 VA treatment record indicates that the Veteran was seen to establish care at VA and he was disabled due to a benign atypical meningioma.  It was noted that he had transient episodes of light flashes, confusion, difficulty speaking, and convulsions with one episode, and the Veteran had been started on Keppra.  A March 2009 VA records show a diagnosis of seizure disorder, partial complex, with one episode of generalized tonic clonic.  An April 2009 VA neuro consult indicates that the electroencephalogram was suspicious for partial seizures of parieto-occipital origin.  Treatment records from the Hutchison Clinic indicate that in October 2009, the Veteran reported that he had bouts of nausea again, lights flashing, headaches, periods of moodiness, and severe head pain.  It was noted that it was difficult for the treatment team to define what this was and whether it was partial seizure versus migraines.  

Review of the evidence shows that in March 2010, the Veteran was admitted to the emergency for altered mental state and headaches.  The diagnosis was headaches exacerbated by altitude.  See the Summit County Emergency Service records.  In March 2010, the Veteran was admitted to the University of Kansas Comprehensive Epilepsy Center for evaluation.  The discharge diagnosis was seizure unclassified, atypical meningioma status post resection, and complicated migraine.  

Treatment records from the Hutchison Clinic indicate that in December 2010, the Veteran reported that he was doing well, he had no seizures, and he still had persistent nausea.   A December 2010 neurology consult report indicates that the working diagnosis was complex migraine and history of meningioma.  The Veteran complained of persistent headaches associated with nausea, visual and speech disturbance, resistant to treatment, and resolved by the time the Veteran was examined in the emergency department.  VA treatment records dated in 2010 to 2012 show continued monitoring and treatment of the residuals symptoms.  

A VA Traumatic Brain Injury examination report dated in August 2011 shows that following examination of the Veteran and review of his entire claims file, the VA examiner concluded that the Veteran did not have nor had he ever had a traumatic brain injury or any residuals of a traumatic brain injury.  The VA examiner considered the Veteran's medical history in service and specifically considered the scalp laceration injury in service.  The VA examiner also considered the Veteran's medical history of the meningioma and the residuals he has experienced since the meningioma diagnosis and resection.  The VA examiner opined that the Veteran's neurological symptoms may be due to the meningioma.  The diagnosis was no evidence of traumatic brain injury.  

A VA Traumatic Brain Injury examination report dated in September 2012 shows that following examination of the Veteran and review of his entire claims file, the VA examiner, a neurologist, concluded that the Veteran did not have traumatic brain injury.  The VA examiner indicated that neurological examination was unremarkable.  The VA examiner considered the Veteran's medical history in service and specifically considered the scalp laceration injury in service.  The VA examiner opined that the Veteran's meningioma was not caused by the head injury in service and that the Veteran had no symptoms of traumatic brain injury at the time of the injury in service.  

Upon review of the evidence, the Board finds that that the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of residuals of a traumatic brain injury and that there is no basis upon which to award service connection for residuals of a traumatic brain injury.  Although the Veteran may believe that he has traumatic brain injury, the objective evidence of record suggests otherwise.  Indeed, the August 2011 VA examiner specifically stated that objective testing failed to indicate current disability from traumatic brain injury.  This opinion is highly probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and based upon a complete examination of the Veteran.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  For these reasons, the Board has assigned great probative weight to the opinion of the August 2011 VA opinion.  Further, as discussed above, the Veteran has undergone extensive neurological and psychological evaluation after the diagnosis and resection of the meningioma and at no time was traumatic brain injury detected or diagnosed.  

The weight of the competent and credible evidence establishes that the Veteran's meningioma was first diagnosed many years after active service and is not caused by any in-service event and is not related to active service.  The first evidence of a diagnosis of meningioma was in February 2006, over 15 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the weight of the competent and credible evidence establishes that the meningioma was not caused by any in-service injury or other event to include the scalp laceration sustained in March 1987.  The Veteran was afforded a VA examination in August 2011.  The examiner was asked to provide an opinion addressing whether it is more likely than not, at least as likely as not, or unlikely that the Veteran's meningioma is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, or is in any other way causally related to military service.  The examiner was specifically asked to address the Veteran's in-service head injury in March 1987 as the possible onset of, or precursor to, the current meningioma, and the examiner was instructed that, if the meningioma cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.  The examiner was also asked to identify all brain injury residuals (including all subjective complaints) that are determined to be related to the March 1987 in-service head injury.  The examiner was asked to specifically address the Veteran's symptoms of nausea and vomiting in April 1987 as the possible onset of, or precursor to, any diagnosed traumatic brain injury.  

As noted above, the VA Traumatic Brain Injury examination report dated in August 2011 shows that following examination of the Veteran and review of his entire claims file, the VA examiner concluded that the Veteran did not have nor had he ever had a traumatic brain injury or any residuals of a traumatic brain injury.  

The Veteran was afforded a VA brain and spinal cord examination in August 2011.  The report indicates that the examiner opined that the Veteran's cerebral meningioma was less likely (less than 50/50 probability) caused by or a the result of military service or any event or injury therein.  The VA examiner indicated that the service treatment records show closure of head laceration "upper forehead" on March 23, 1987.  The examiner reiterated the information from the service treatment record verbatim and concluded that the Veteran's injury in service on March 23, 1987 was clearly a very minor head injury, primary laceration/soft tissue injury.  The examiner indicated that there were no concussive symptoms or findings.  The examiner also reviewed the April 5, 1987 service treatment record and reported the information in the record verbatim.  The examiner indicated that the service treatment record indicates that the Veteran had complaints of acid indigestion, stomach pain, vomiting 6 or 7 times, and diarrhea once.  The service treatment record noted that the Veteran was alert and in no acute distress, had some minor gastrointestinal findings, and no neurologic deficits were noted.  The assessment/diagnosis was probable viral gastro-interitis.  The VA examiner indicated that no neurological deficits or neuro-related complaints were found in remainder of service treatment records and no neurologic issues were found in records within one year of military service.  

The VA examiner indicated that the diagnosis was cerebral meningioma to left parietal/occipital region in 2006.  The examiner indicated that this was 17 years since service and no etiologic, diagnostic or symptomatology nexus was found in records that was not attributable to other issues (i.e. difficulty concentrating, stress).  The examiner noted that the situational anxiety was diagnosed and treated for in 2000 and that was the first note of any type since service for neurologic or psychiatric type complaints.  The VA examiner further noted that although a few selected studies in the literature show that head injury as possible correlation to meningioma development, the correlation is not specific and many other cause/risk including genetic predisposition and idiopathic etiology are found.  The VA examiner stated that in this Veteran, there was no significant head injury incurred in the March 1987 injury and this injury was by and large a soft tissue injury involving a laceration.  Concussive or neurologic involvement was not seen.  The incident in April 1987 with nausea, vomiting and diarrhea was attributed to acute viral illness or viral gastro-interitis.  The VA examiner noted that the current traumatic brain injury VA examination by another provider shows that the examiner opined that there was no evidence of traumatic brain injury.    

The VA examiner concluded that the diagnosis was status post craniotomy/surgical resection in February 26, 2006 and subsequent radiation therapy for reduction of cerebral meningioma (some retained area meningioma) in left temporoparietal region with residual nondeforming, nonrestrictive scar, local alopecia.  

The Board finds that the August 2011 VA examination findings and opinions to be highly probative since the examiner reviewed the claims folder, considered the Veteran's report of symptoms and specific contentions, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Veteran submitted medical treatise evidence in support of his contention that the head injury in service caused the meningioma that was diagnosed in 2006.  He submitted medical research articles and medical information from several online medical websites including The Essential Guide to Brain Tumors by the National Brain Tumor Society; Head Trauma and Meningioma; What is Traumatic Brain Injury by the Mayo Clinic; an article about head injury and concussion; and a neuropsychiatric article about the sign of vomiting after a head injury.  

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition). 

Here, the Board finds that the submissions provide medical information that is either very general in nature or inconclusive.  The articles suggest that there may be a link between head trauma and the later development of meningioma, but the articles do not indicate that there is conclusive evidence to prove such link or causation.  The treatise evidence submitted by the Veteran provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality between the Veteran's injury in service and the later development of the meningioma.  The treatise evidence and medical information do not address the specific facts of the Veteran's claim before the Board.  The opinions and conclusions contained in the articles are highly speculative in their own right and do not actually link head injury to the development of meningioma.  Further, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the article to the specific facts of the Veteran's case.  

As such, the Board concludes that the studies and articles are insufficient to establish the required medical nexus between the Veteran's meningioma and the injury in service.  The Board finds that the treatise evidence and medical information are afforded no probative weight as the generic medical journal or treatise evidence and medical information do not specifically state an opinion as to the relationship between the Veteran's meningioma and service and this evidence is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

Further, the generic/generalized treatise evidence and medical information are outweighed by the August 2011 VA medical opinions which were rendered by a medical professional who reviewed the complete claims file, considered the specific facts in the Veteran's case, and furnished a rationale for the conclusions.  See Nieves- Rodriguez; supra. 
The Veteran asserts that he has traumatic brain injury sustained in service in March 1987 when he sustained the scalp laceration.  During his November 2010 hearing, he testified that he had nausea and vomiting after the head injury in service and this is evidence of traumatic brain injury.  At the hearing before the Board, the Veteran indicated that he was a licensed physical therapist, licensed in the State of Florida, Alabama and Kansas.  He stated that he initially received a physical therapist assistant associate's degree in 1992 and went on to receive a Master's degree in physical therapy in 1996.  He stated that he had been practicing since that time up until December of 2007 when he became disabled.  Hearing Transcript, page 3.   

The Veteran opined that the head injury he sustained in service resulted in traumatic brain injury.  He indicated that he looked at his Army service record of the injury he had in March 1987.  He indicated that he had a blow to the head, he was taken to the emergency sick call where they put sutures in his head, and the diagnosis was scalp laceration.  The Veteran stated that having his medical clinical experience, he looked through his service records and discovered that approximately 10 days later, he returned on emergency sick call for unexplained nausea and vomiting.  He indicated that at that time, the diagnosis was probable gastroenteritis or some acid indigestion type of problem.  The Veteran stated that clinical research supports that it is common for one to have unexplained or just to have nausea and vomiting after a traumatic blow to the head.  Hearing Transcript, pages 3-4.    

The Veteran asserted that he suffered a traumatic brain injury in service in March 1987 which then led to the development of the meningioma in February 2006.  He argued that some of the information and research classifies the laceration as a head injury, and then subsequently which can then lead to a brain injury.  The Veteran noted that in the Essentials Guide to Brain Tumors shows that a possible condition between the head trauma and a meningioma is directly correlated.  He asserts that he provided the evidence that does correlate that a meningioma as a result of a head injury can occur.  He noted that in the Cancer Research Journal dated in November 1, 1989, meningioma was related to having a serious head injury 20 or more years before being diagnosed.  He noted that in the Journal of Neurology, Neurosurgery, and Psychiatry, 1999, an article entitled Post Traumatic Meningioma Case Report in Historical Perspective, presents a case supporting that a causal relationship exists between head trauma resulting in scar formation and the development of meningioma.  The Veteran asserts that this research supports his position.  Hearing Transcript, pages 14-15.   

The Board notes that laypersons are competent to describe observable symptoms and observable events.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Veteran has reported that he is a licensed physical therapist.  Thus, he has some medical experience, training, and education.  However, the Board finds that he is not competent to render a medical diagnosis or provide an opinion as to etiology of a neurological disorder or disability such as a meningioma.  See Jandreau, 492 F. 3d at 1376-77; see Kahana, 24 Vet. App. 428, 435 (2011).  In the present case, the disability at issue involves the brain and nervous system.  The Veteran's medical training is in physical therapy, not in the neurological system and brain disorders.  There is no indication that the Veteran has the requisite medical training and/or expertise needed to render a medical diagnosis of traumatic brain injury or provide a medical opinion as to the cause or etiology of a meningioma.  

As to the specific issue in this case, an opinion as to the etiology and onset of the meningioma and diagnosis of traumatic brain injury falls outside the realm of common knowledge of a lay person and a physical therapist.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address, even as a physical therapist.  

Some medical issues require specialized training for a determination as to diagnosis and causation.  The diagnosis of traumatic brain injury or a brain tumor would require knowledge of the complexities of the nervous system and specific testing of the brain and it is not shown that the Veteran has this knowledge or expertise.  Therefore, while the Board has considered the Veteran's assertions, it ultimately finds that they do not constitute competent evidence to establish a diagnosis of traumatic brain injury in service or a medical relationship between the meningioma diagnosed in 2006 and service.  The Veteran cites to the medical research and articles he submitted in support of his claim.  However, as discussed above, this medical information is too general and/or inconclusive to be considered to be competent evidence to establish a medical relationship between the meningioma and the injury in service.  As noted above, the articles indicate that there may be a relationship between a head injury and the later development of meningioma; the articles do not indicate that there is an actual relationship and do not address the specific facts of the Veteran's case.  

The Board also finds that the service treatment records and VA medical opinions are more probative than the Veteran's own medical opinion and the medical articles submitted in support of his claim.  The Board finds that the service treatment records are competent and credible evidence that the Veteran sustained a laceration to the head in service in March 1987 and did not sustain a concussion or traumatic brain injury.  The March 1987 service treatment records show that the Veteran underwent a comprehensive examination and a concussion was not diagnosed.  The April 1987 service treatment record does note that the Veteran had symptoms of nausea and vomiting and these symptoms were attributed to gastroenteritis, not a concussion or brain injury.  The health care providers in service have the appropriate medical training and expertise to offer a medical diagnosis.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board also notes that the VA examiner who conducted the August 2011 VA examination reviewed the March 1987 and the April 1987 service treatment records and opined that the Veteran did not have traumatic brain injury in service.  

Further, the evidence of record does not support the Veteran's interpretation of the evidence and do not support his contentions.  As discussed above, the Veteran underwent extensive evaluations after the meningioma resection in 2006.  The medical experts including the Neuro Surgery groups at universities did not relate the development to the meningioma to the head injury in service.  At no time was traumatic brain injury diagnosed.   

The Board also notes that the Veteran's credibility is limited because he is not an objective professional in this case.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony). 

Accordingly, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran does not have traumatic brain injury due to head injury in service in March 1987.  The Board finds that the weight of the competent and credible evidence demonstrates that the meningioma diagnosed in 2006 is not medically related to injury or other event in service to include the March 1987 head injury in service.  With regard to that specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board has accounted for the evidence it finds persuasive and unpersuasive, and has provided the reasons for rejecting material evidence favorable to the claim, as discussed in detail above.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).   

Congress has specifically limited entitlement where disease or injury has resulted in a current disability.  See 38 U.S.C.A. § 1131.  Hence, because the evidence fails to establish at any point during the pendency of his claim, a diagnosis of residual disability due to traumatic brain injury, his claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225.
Accordingly, the Veteran's claim of entitlement to service connection for traumatic brain injury must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

The Board also finds that the weight of the competent and credible evidence shows that the meningioma and the residuals thereof are not caused by any in-service event or injury, are not medically related to service, and first manifested over 15 years after service separation.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the meningioma was incurred or is related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for the meningioma is denied.  

ORDER

Service connection for residuals of a TBI is denied.   

Service connection for meningioma (claimed as a brain tumor) is denied.   


REMAND

The issue of entitlement to a disability rating in excess of 10 percent for residuals of a laceration of the left frontal scalp on appeal was remanded to the AOJ in June 2011 for additional development.  A November 2012 rating decision assigned a 10 percent rating to the service-connected left frontal scalp scar as a residual of a laceration from January 20, 2009.  The grant of the 10 percent rating did not constitute a full grant of the benefits sought; therefore, this increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  There is no indication in the file that the Veteran withdrew this appeal.  This issue was not included in the November 2012 SSOC.  Further review of the file reveals that pertinent medical evidence was received at the AOJ after the issuance of the last supplemental statement of the case.  

Under 38 C.F.R. § 19.31, an SSOC must be furnished to a veteran when additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent SSOC has been issued and before the appeal has been certified and transferred to the Board.  As these requirements have not been satisfied here, a remand is required to ensure due process to the Veteran.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to a disability rating in excess of 10 percent for residuals of a laceration of the left frontal scalp in light of all the evidence of record.  If this benefit sought on appeal remains denied, a fully responsive SSOC should be furnished to the Veteran and his representative and, they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


